8ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings with 1 Sheet of Figs. 1-2 received on 12/19/2019 are acknowledged and accepted.  
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because Abstract recites “wherein the optics comprise” in lines 6-7. This is incorrect language. Examiner suggests –where the optics include--.
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1-15 objected to because of the following informalities:  
Claim 1 recites “the surface of the body or enters the body perpendicular to the surface of the body” in line 15. There is insufficient antecedent basis for this limitation. Examiner suggests “—a surface of the body or enters the body perpendicular to a surface of the body --.
Claims 2-15 are dependent on Claim 1 and hence inherit its deficiencies.
Claim 9 recites “a reference beam” and “an object beam” in lines 3,4. There is sufficient antecedent basis for these limitations. Examiner suggests –the reference beam—and –the object beam--.
Claims 10-13 are dependent on Claim 9 and hence inherit its deficiencies.
Claim 15 recites “an edge-lit hologram” in line 1. There is sufficient antecedent basis for this limitation. Examiner suggests –the edge-lit hologram--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15, as best understood, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1,2,9,13-15, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-15 are dependent on Claim 1 and hence inherit its deficiencies.
Claims 10-13 are dependent on Claim 9 and Claim 15 is dependent on Claim 14 and hence inherit their deficiencies.
Claims 5-7 recite “the substrate”. There is lack of antecedent basis for this limitation. It is not clear if Applicant intended Claims 5-7 to be dependent on Claim 4 but mistakenly recited to be dependent on Claim 1. For the purposes of examination, and to clarify antecedent basis for “the substrate”, claims 5-7 are interpreted to be dependent on Clam 4.
Claim 9 recites product and method steps of using the product in the same claim. This renders the claim indefinite. See MPEP 2173.05(P)II. 
Claims 10-13 are dependent on Claim 9 and hence inherit its deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,6,8-9, 13-14, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nesbitt (Edgelit holography: extending size and color, MIT Master of Science Thesis, 08-06-1999, pages 1-96, hereafter Nesbitt) in view of Burns et al (WO 2012/112678 A1, hereafter Burns).

Regarding Claim 1, Nesbitt teaches (fig 5.1, 5.13) a device (optical setup, Note, fig 5.13) for producing an edge-lit-hologram, (edgelit hologram, Note, fig 5.13, lines 1-2), the device (optical setup, Note, fig 5.13) comprising: 
	a light source or a laser light source (combined laser system, pg 62, lines 8-10) to generate a light beam; 
	an optical splitter (beam splitter BS, Note, fig 5.13, lines 1-2) to split the light beam generated by the light source (combined laser system) into an object beam (object wavefront, fig 5.13) and a reference beam (REF wavefront, fig 5.13); 
	an imprinter (color reflection H1, pg 77, lines 2-3) to imprint to the object beam (OBJ wavefront, fig 5.13) information pertaining to the edge-lit-hologram (edgelit hologram, Note, fig 5.13, lines 1-2); and 
	optics (H2 recording block, pg 77, lines 2-4, parabolic mirror, fig 5.13) for overlapping the object beam (OBJ wavefront) and the reference beam (REF wavefront) on or in a photosensitive recording medium (photopolymer, pg 77, lines 4-6) for imprinting the edge-lit-hologram (edgelit hologram, Note, fig 5.13, lines 1-2),, 
	wherein the optics (recording block and optically clear material, fig 5.13, also, pg 40, lines 2-8,parabolic mirror, fig 5.13) comprise at least one body transparent (recording block made of optically clear material, pg 40, lines 2-8) to the reference beam (REF wavefront) through which the reference beam (REF wavefront) enters the photosensitive recording medium (photopolymer, pg 77, lines 4-6) during operation of the device (optical setup, Note, fig 5.13), and 
	wherein the at least one transparent body (recording block made of optically clear material, pg 40, lines 2-8) is shaped and disposed in the device (optical setup, Note, fig 5.13) such that the reference beam (REF wavefront)  enters the body (recording block made of optically clear material, pg 40, lines 2-8) at an angle of 15 degrees to the normal (75 degrees angle in the block, pg 77, lines 2-5, also see fig 3.4) on a surface (external surface on which it first impinges) of the body (recording block made of optically clear material, pg 40, lines 2-8) or enters the body perpendicular to a surface of the body.  
	However, Nesbitt does not teach
	computer-generated hologram and wherein the at least one transparent body is shaped and disposed such that the reference beam enters the body at an angle less than 10 degree.
	Nesbitt and Burns are related as optics in devices producing edgelit holograms.
	Burns teaches (fig 1,3)
a computer-generated hologram (data stored in SLM, DMD, p20, lines 1-10) and wherein the at least one transparent body (45 degree prism, p25, lines 1-7,cont,8-13, the body can also be a hemi-parabolic, hemi-circular, hemi-spherical, p25, lines 4-7)  is shaped and disposed such that the reference beam (reference beam R, p27, lines 11-15) enters the body (45 degree prism) at an angle less than 10 degree (reference beam enters medium 310 at 43 degree angle to the normal and hence makes 2 degree with the normal to the surface side of the prism on which it impinges).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nesbitt to include the teachings of Burns such that computer-generated hologram and wherein the at least one transparent body is shaped and disposed such that the reference beam enters the body at an angle less than 10 degree for the purpose of enabling light sources to enter the holographic recording medium at angles of incidence greater than the critical angle for expanding the exposure/viewing wavelength differential (p23, lines 1-5).


Regarding Claim 2, Nesbitt-Burns teach the device according to claim 1, 
	wherein the optics (H2 recording block, pg 77, lines 2-4, parabolic mirror, fig 5.13, Nesbitt) for overlapping the object beam (OBJ wavefront, fig 5.13) and the reference beam (REF wavefront, fig 5.13) comprise a reflector (parabolic mirror, fig 5.13), in particular a concave parabolic reflector (fig 5.13), from which the reference beam (REF wavefront, fig 5.13) is reflected onto the at least one transparent body (recording block made of optically clear material, pg 40, lines 2-8) during operation of the device (optical setup, Note, fig 5.13).  

Regarding Claim 3, Nesbitt-Burns teach the   device according to claim 2, 
	wherein mutually facing surfaces of the reflector (parabolic mirror, fig 5.13, Nesbitt) and the at least one transparent body (recording block made of optically clear material, pg 40, lines 2-8, Nesbitt, 45 degree prism, p25, lines 1-7,cont,8-13, the body can also be a hemi-parabolic, hemi-circular, hemi-spherical, p25, lines 4-7, Burns) correspond to each other or are similarly shaped (Nesbitt’s parabolic mirror and Burns’s hemi-parabolic body are similarly shaped), wherein a surface of the reflector (parabolic mirror, fig 5.13, Nesbitt) facing the at least one transparent body (recording block made of optically clear material, pg 40, lines 2-8, Nesbitt, 45 degree prism, p25, lines 1-7,cont,8-13, the body can also be a hemi-parabolic, hemi-circular, hemi-spherical, p25, lines 4-7, Burns)  is concave or parabolically concave (parabolic mirror, fig 5.13, Nesbitt), and wherein the surface of the at least one transparent body (recording block made of optically clear material, pg 40, lines 2-8, Nesbitt, 45 degree prism, p25, lines 1-7,cont,8-13, the body can also be a hemi-parabolic, hemi-circular, hemi-spherical, p25, lines 4-7, Burns) facing the reflector (parabolic mirror, fig 5.13, Nesbitt ) is convex or spherically convex ( all sides of a hemi parabolic body have a curved shape with the convex shape facing outward and hence the surface facing the reflector will be convex) 

Regarding Claim 4, Nesbitt-Burns teach the   device according to claim 1.
	Embodiment of fig 5.13 in Nesbitt-Burns do not teach
	wherein the device   further comprises a substrate or a transparent substrate on which the photosensitive recording medium is disposed.   
	Embodiment of fig 5.13 in Nesbitt-Burns and embodiment of fig 5.3 in Nesbitt are related as photosensitive recording media.
	Embodiment of fig 5.2 in Nesbitt teaches
	wherein the device (optical setup for edgelit hologram recording, pg 63, lines 6-10) further comprises a substrate or a transparent substrate (substrate, fig 5.2) on which the photosensitive recording medium (photopolymer film, pg 63, lines 10-11) is disposed.  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of embodiment of fig 5.13 in Nesbitt-Burns to include the teachings of embodiment of fig 5.2 in Nesbitt such that the device   further comprises a substrate or a transparent substrate on which the photosensitive recording medium is disposed for the purpose of utilizing a common setup for stability of the recording medium.
Regarding Claim 6, Nesbitt-Burns teach the device according to claim 1.
	Embodiment of fig 5.13 in Nesbitt-Burns do not teach
	wherein the device includes an immersion agent or an immersion liquid, which is disposed between the at least one transparent body and the photosensitive recording medium or between the at least one transparent body and the substrate.  
	Embodiment of fig 5.13 in Nesbitt-Burns and embodiment of fig 5.2 in Nesbitt are related as photosensitive recording media.
	Embodiment of fig 5.2 in Nesbitt teaches
	wherein the device (optical setup for edgelit hologram recording, pg 63, lines 6-10) includes an immersion agent or an immersion liquid (Immersion liquid, fig 5.2), which is disposed between the at least one transparent body (recording block, fig 5.2) and the photosensitive recording medium (emulsion, fig 5.2) or between the at least one transparent body (recording block, fig 5.2) and the substrate (substrate, fig 5.2).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of embodiment of fig 5.13 in Nesbitt-Burns to include the teachings of embodiment of fig 5.2 in Nesbitt such that the device   further comprises a substrate or a transparent substrate on which the photosensitive recording medium is disposed for the purpose of utilizing a common setup for index matching (pg 63, lines 6-10).

Regarding Claim 8, Nesbitt-Burns teach the device according to claim 1, 
	wherein the optics (H2 recording block, pg 77, lines 2-4, parabolic mirror, fig 5.13, Nesbitt) for overlapping the object beam (OBJ wavefront, fig 5.13) and the reference beam (REF wavefront, fig 5.13) are designed such that the angle of incidence at which the reference beam (REF wavefront, fig 5.13)  impinges upon the surface of a first portion of the recording medium (photopolymer, pg 77, lines 4-6) is different from the angle of incidence at which the reference beam (REF wavefront, fig 5.13)  impinges upon the surface of a second portion of the recording medium (photopolymer, pg 77, lines 4-6) (the presence of the parabolic mirror in the reference optics enables reference light to be reflected at different angles from different parts of the parabolic mirror and this reflected light reaches the recording block at different angles and hence reaches different portions of the photopolymer surface at different angles).  

Regarding Claim 9, Nesbitt-Burns teach, a method for producing an edge-lit-hologram, (edgelit hologram, Note, fig 5:13, lines 1-2, Nesbitt), in particular a computer-generated edgelit hologram (data stored in SLM, DMD, p20, lines 1-10, Burns) using a device (optical setup, Note, fig 5:13, Nesbitt) according to claim 1, the method comprising: 
	generating a reference beam (REF wavefront, fig 5.13, Nesbitt); 
	generating an object beam (object wavefront, fig 5.13, Nesbitt); 
	imprinting information (color reflection H1, pg 77, lines 2-3, Nesbitt) pertaining to the edge-lit-hologram (edgelit hologram, Note, fig 5:13, lines 1-2, Nesbitt) to the object beam (object wavefront, fig 5.13, Nesbitt); and 
	overlapping (overlapping by H2 recording block, pg 77, lines 2-4, parabolic mirror, fig 5:13, m Nesbitt) the object beam (OBJ wavefront) and the reference beam (REF wavefront) on or in a photosensitive recording medium (photopolymer, pg 77, lines 4-6) for imprinting the edge-lit-hologram (edgelit hologram, Note, fig 5:13, lines 1-2), 
	wherein the optics (H2 recording block, pg 77, lines 2-4, parabolic mirror, fig 5:13, Nesbitt)  include at least one body transparent (recording block made of optically clear material, pg 40, lines 2-8, Nesbitt, 45 degree prism, p25, lines 1-7,cont,8-13, Burns) to the reference beam (REF wavefront) through which the reference beam (REF wavefront) enters the photosensitive recording medium (photopolymer, pg 77, lines 4-6, Nesbitt) during operation of the device (optical setup, Note, fig 5:13, Nesbitt), and 	
	wherein the at least one transparent body (recording block made of optically clear material, pg 40, lines 2-8, Nesbitt, 45 degree prism, p25, lines 1-7,cont,8-13, Burns) is shaped and disposed in the device (optical setup, Note, fig 5:13, Nesbitt) such that the reference beam (REF wavefront, Nesbitt, reference beam R, p27, lines 11-15, Burns)  enters the body (recording block made of optically clear material, pg 40, lines 2-8, Nesbitt, 45 degree prism, Burns) at an angle of less than 10 degree (reference beam enters medium 310 at 43 degree angle to the normal and hence makes 2 degree with the normal to the surface side of the prism on which it impinges, Burns) on a surface (external surface on which it first impinges) of the body (recording block made of optically clear material, pg 40, lines 2-8, Nesbitt, 45 degree prism, Burns, Burns) or enters the body perpendicular to a surface of the body.   
	
Regarding Claim 13, Nesbitt-Burns teaches the method according to claim 9, 
	wherein the produced, in particular computer- generated (data stored in SLM, DMD, p20, lines 1-10, Burns), edge-lit-hologram (edgelit hologram, Note, fig 5:13, lines 1-2, Nesbitt) serves as a master hologram (H1 and H2 suitable as master holograms, pg 69, lines 1-4) for the production of hologram replicas (edgelit transfer hologram H3, pg 69, lines 1-4).  

Regarding Claim 14, Nesbitt-Burns teaches an edge-lit-hologram (edgelit hologram, Note, fig 5:13, lines 1-2, edgelit transfer hologram H3, pg 69, lines 1-4, Nesbitt), in particular a hologram replica (H1 and H2 suitable as master holograms, pg 69, lines 1-4, H3 is a replica of H1 or H2 master holograms, Nesbitt), produced with a device (optical setup, Note, fig 5:13, Nesbitt) according to claim 1, 
	wherein the edge-lit-hologram (edgelit transfer hologram H3, pg 69, lines 1-4, Nesbitt) is provided to a curved surface and/or for use with a light source having a predetermined divergence (holograms can be read-out by light wavelengths at suitable angles of incidence and divergence, p2, lines 10-12, Burns).  

Claim 5, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nesbitt (Edgelit holography: extending size and color, MIT Master of Science Thesis, 08-06-1999, pages 1-96, hereafter Nesbitt) in view of Burns et al (WO 2012/112678 A1, hereafter Burns) and further in view of Wreede et al (US 5499116 A1, hereafter Wreede).

Regarding Claim 5, Nesbitt-Burns teach the device according to claim 1.
	However, Nesbitt-Burns do not teach 
	wherein the optics for overlapping the object beam and the reference beam comprise two bodies transparent to the reference beam through which the reference beam is adapted to enter the photosensitive recording medium, wherein the two bodies are disposed on sides of the substrate facing away from each other.  
	Nesbitt-Burns and Wreede are related as optics with transparent body.
	Wreede teaches (fig 5),
	wherein the optics for overlapping the object beam (second object beam, col 7, lines 61-66) and the reference beam (reference beam, col 8, lines 1-7) comprise two bodies (prism 62, col 8, lines 15-19, and prism 77, col 8, lines 1-5) transparent to the reference beam (reference beam, col 8, lines 1-7)  through which the reference beam (reference beam, col 8, lines 1-7)  is adapted to enter (reference beam RB enters through prism 62) the photosensitive recording medium (holographic recording layer 61, col 8, lines 9-10), wherein the two bodies (prism 62, col 8, lines 15-19, and prism 77, col 8, lines 1-5) are disposed on sides of the substrate (transparent substrate, col 7, lines 61-66) facing away from each other (as in fig 5).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nesbitt-Burns to include the teachings of Wreede such that the optics for overlapping the object beam and the reference beam comprise two bodies transparent to the reference beam through which the reference beam is adapted to enter the photosensitive recording medium, wherein the two bodies are disposed on sides of the substrate facing away from each other for the purpose of enabling the entry and exit of the reference beam from specific faces of the transparent bodies at specific angles (col 5, lines 54-65) for reading out of different information (col 1, lines 34-36).	

Claims 7,10-12, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nesbitt (Edgelit holography: extending size and color, MIT Master of Science Thesis, 08-06-1999, pages 1-96, hereafter Nesbitt) in view of Burns et al (WO 2012/112678 A1, hereafter Burns) and further in view of Pyun et al (US 8605562 B2, hereafter Pyun).

Regarding Claim 7, Nesbitt-Burns teach the device according to claim 1.
	However, Nesbitt-Burns do not teach 
	wherein the photosensitive recording medium together with the substrate are adapted to be moved relative to the at least one transparent body and the reflector.  
	Nesbitt-Burns and Pyun are related as recording of holograms.
	Pyun teaches (fig 1),
	wherein the photosensitive recording medium (recording medium 150, col 5, lines 5-11) together with the substrate (substrate 120, col 5, lines 5-11) is adapted to be moved (positioning unit 121, col 5, lines 5-11) relative to the at least one transparent body and the reflector (mirror 110, col 6, lines 17-23).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nesbitt-Burns to include the teachings of Pyun such that wherein the photosensitive recording medium together with the substrate are adapted to be moved relative to the at least one transparent body and the reflector for the purpose of using a common technique for recording plurality of micro holograms (col 1, lines 17-18).

Regarding Claim 10, Nesbitt-Burns teaches the method according to claim 9.
	However, Nesbitt-Burns do not teach 
	wherein successively a plurality of portions of the photosensitive recording medium are simultaneously impinged upon with the object beam and the reference beam to produce a plurality of sub-holograms, wherein the angle of incidence at which the reference beam impinges on the surface of a first portion of the recording medium is different from the angle of incidence at which the reference beam impinges on the surface of a second portion of the recording medium.
	Nesbitt-Burns and Pyun are related as recording of holograms.
	Pyun teaches (fig 1), a device (micro hologram recording apparatus 100, col 4, lines 58-59),
	wherein successively (positioning unit 121, col 5, lines 5-11, the positioning unit moves the substrate 120 with the recording medium 150 for different recording locations successively) a plurality of portions of the photosensitive recording medium (recording medium 150, col 5, lines 5-11) are simultaneously impinged upon (object beam and reference beam simultaneously impinge on the recording medium at different recording locations) with the object beam (signal beam, col 4, lines 59-66) and the reference beam (reference beam, col 4, lines 59-66) to produce a plurality of sub-holograms (micro holograms produced for different recording locations), wherein the angle of incidence at which the reference beam (reference beam, col 4, lines 59-66) impinges on the surface of a first portion of the recording medium (recording medium 150, col 5, lines 5-11) is different from the angle of incidence at which the reference beam (reference beam, col 4, lines 59-66) impinges on the surface of a second portion of the recording medium (recording medium 150, col 5, lines 5-11) (when the positioning unit displaces the recording medium, the angle at which the reference beam impinges on the recording medium changes).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nesbitt-Burns to include the teachings of Pyun such that wherein successively a plurality of portions of the photosensitive recording medium are simultaneously impinged upon with the object beam and the reference beam to produce a plurality of sub-holograms, wherein the angle of incidence at which the reference beam impinges on the surface of a first portion of the recording medium is different from the angle of incidence at which the reference beam impinges on the surface of a second portion of the recording medium for the purpose of using a common technique for recording plurality of micro holograms (col 1, lines 17-18).

Regarding Claim 11, Nesbitt-Burns teaches the method according to claim 9.
	However, Nesbitt-Burns do not teach 
	wherein the photosensitive recording medium is moved between an exposure with the object beam and the reference beam for generating a first sub-hologram and an exposure with the object beam and the reference beam for generating a second sub-hologram in a plane parallel to the planar surface of the recording medium.  
	Nesbitt-Burns and Pyun are related as recording of holograms.
	Pyun teaches (fig 1), a device (micro hologram recording apparatus 100, col 4, lines 58-59),
	wherein the photosensitive recording medium (recording medium 150, col 5, lines 5-11) is moved (positioning unit 121, col 5, lines 5-11, the positioning unit moves the substrate 120 with the recording medium 150 for different recording locations successively) between an exposure with the object beam (signal beam, col 4, lines 59-66) and the reference beam (reference beam, col 4, lines 59-66) for generating a first sub-hologram (interference pattern, col 6, lines 44-49) and an exposure with the object beam (signal beam, col 4, lines 59-66) and the reference beam (reference beam, col 4, lines 59-66)  for generating a second sub-hologram (interference pattern, col 6, lines 44-49) in a plane parallel to the planar surface of the recording medium (recording medium 150, col 5, lines 5-11).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nesbitt-Burns to include the teachings of Pyun such that wherein the photosensitive recording medium is moved between an exposure with the object beam and the reference beam for generating a first sub-hologram and an exposure with the object beam and the reference beam for generating a second sub-hologram in a plane parallel to the planar surface of the recording medium for the purpose of using a common technique for recording plurality of micro holograms (col 1, lines 17-18).

Regarding Claim 12, Nesbitt-Burns-Pyun teaches the method according to claim 11, 
	wherein the photosensitive recording medium (recording medium 150, col 5, lines 5-11, Pyun) together with the substrate (substrate 120, col 5, lines 5-11) is moved (positioning unit 121, col 5, lines 5-11) relative to the at least one transparent body and the reflector (mirror 110, col 6, lines 17-23).  

Claim 15, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nesbitt (Edgelit holography: extending size and color, MIT Master of Science Thesis, 08-06-1999, pages 1-96, hereafter Nesbitt) in view of Burns et al (WO 2012/112678 A1, hereafter Burns) and further in view of Facke et al (WO 2016/113288 A1, hereafter Facke).

Regarding Claim 15, Nesbitt-Burns teaches an edge-lit-hologram according to claim 14
	However, Nesbitt-Burns do not teach
	a lighting device for a vehicle, in particular a headlight for a vehicle, comprising an edge-lit-hologram, 	
	wherein the lighting device includes a curved surface on which the edge-lit-hologram is disposed.
	Nesbitt-Burns and Facke are related as edgelit holograms.
	Facke teaches (fig 8),
	a lighting device for a vehicle, in particular, a headlight for a vehicle (headlights, pg 14, 3rd para, lines 11-12), comprising an edge-lit-hologram (edgelit hologram, pg 13, 4th para, lines 1-4), 	
	wherein the lighting device (headlights, pg 14, 3rd para, lines 11-12) includes a curved surface (curved preformed film section 96.1, pg 21, 2nd para, lines 1-5) on which the edge-lit-hologram (edgelit hologram, pg 13, 4th para, lines 1-4, curved hoe 96, pg 21, 2nd para, lines 1-5) is disposed.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nesbitt-Burns to include the teachings of Facke such that a lighting device for a vehicle, in particular a headlight for a vehicle, comprising an edge-lit-hologram, 	wherein the lighting device includes a curved surface on which the edge-lit-hologram is disposed for the purpose of utilizing holograms in common lighting devices with high quality casting and precision positioning (pg 3, 4th para, lines 1-3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270. The examiner can normally be reached M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.V.D./
Jyotsna V Dabbi							5/19/2022Examiner, Art Unit 2872   

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872